Citation Nr: 1134623	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.  Hid DD 214 also indicates 6 days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a DRO (Decision Review Officer) hearing in March 2006.  The transcript of this proceeding has been associated with the claims file.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in October 2010 for further development and adjudicative action.  The required development has been completed and the case has been returned to the Board for further appellate review.


FINDING OF FACT

The weight of the competent, probative evidence does not establish that the Veteran suffers from PTSD as a result of events that occurred during service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in November 2003 and April 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  An additional letter concerning service connection for an acquired psychiatric disorder to include PTSD was issued in October 2010.  Moreover, a March 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2006 communication, and the claim was thereafter readjudicated in April 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a March 2006 DRO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For VA purposes, all mental disorder diagnoses must conform to the fourth edition of the DSM-IV. See 38 C.F.R. § 3.304(f). Also, though the Veteran claimed service connection specifically for PTSD, he can be service connected for any mental disability that may reasonably be encompassed by his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With respect to the element of an in-service stressor, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing such stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, the Veteran contends that he currently suffers from PTSD as a result of several stressors that occurred during military service.  Specifically, he has reported (1) being ambushed by Vietnamese civilians who attempted to board his vehicle and steal the rations he was transporting, (2) witnessing several people, including women and children, that were run over (killed or injured) on the busy transport streets, and (3) hearing mortar attacks and fire fights when he first arrived in Vietnam (he has indicated that he was in Cam Ranh Bay during this activity; however, personnel records do not confirm that he was ever in Cam Ranh Bay.)

Turning to the evidence of record, the Veteran's personnel records indicate that he served in the Republic of Vietnam as a Clerk Typist from November 1971 to May 1972.  His awards and decorations include the National Defense Service Medal, a Parachute Badge, a Vietnam Service Medal and a Vietnam Campaign Medal.  The service treatment records are devoid of any mention or complaint concerning mental illness.  His separation medical examination dated in August 1972 indicates no abnormalities, either physical or mental.

The Veteran's VA treatment records dated in January 2004 indicate an Axis I diagnosis of Major Depressive Disorder due to his physical health condition.  Other VA treatment records dated August 2003 and April 2004 reference a diagnosis of PTSD, without mention of the DSM-IV criteria.  Additionally, a December 2003 note from a private general practitioner indicates that the Veteran had signs and symptoms of PTSD.

The Veteran was afforded a VA examination in March 2011.  He indicated that he was unclear about his current psychiatric diagnosis but noted that he was on an anti-depressant.  He had quit taking the medication because he did not find it effective.  He had not received mental health treatment since March 2004 and had no current mental health symptomatology.  The Veteran reported that the only time he felt depressed or stressed was when he had to speak with someone from the VA or the government.  He reported a wonderful relationship with his wife and good relationships with his daughters and grandchildren.  He had an ex-wife and although they had experienced "ups and downs" they separated "on good terms."  He volunteered with a food ministry and was constantly busy with his church.  The Veteran denied combat experiences in Vietnam and described an uncomfortable feeling when locals would rob and steal out of the open bed truck he was driving.  He also indicated that he was "shelled every night" during the two weeks he was in Cam Ranh Bay, but did not identify any specific stressing experience.  The Veteran denied having any symptoms of PTSD (and none were noted on the objective examination) and there was no impairment in functioning.  The examiner indicated that the Veteran did not meet the criteria for any DSM-IV diagnosis.  

In view of the above, the Board concludes that the preponderance of the evidence is against establishing service connection for PTSD or any acquired psychiatric disability.  

Concerning the Veteran's claim for service connection for PTSD, the Board notes that there is no diagnosis of PTSD contained in the records which comports with the DSM-IV criteria.  See DSM-IV.  Additionally, there is no verified or corroborated stressor.  Concerning the recent change in VA regulations regarding a necessary stressor, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted has not confirmed that a claimed stressor is adequate to support a diagnosis of PTSD; thus, the new regulations do not entitle this Veteran to a grant of benefits for PTSD.  Taking all of this into account, the Board finds that the Veteran does not have either a sufficient diagnosis of PTSD or a sufficient stressor which would allow for a grant of benefits for PTSD consistent with relevant regulations currently in place.

Concerning the more general claim of service connection for an acquired psychiatric disorder, the Veteran has been diagnosed with major depressive disorder in the past.  However, he was not treated for such condition during active service and there is no information in the claims file that suggests that such condition is related to active service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, even the Veteran's lay testimony does not tend to demonstrate a continuity of symptomatology.  In this regard, the Board notes that there is no indication that the Veteran had treatment for such condition until more than thirty years after service.  Nor does the Veteran indicate that he has had symptoms consistent with major depressive disorder chronically since active service.  Again, no mental disorder was detected upon VA examination in March 2011.  Thus, the Board finds that the preponderance of the evidence is against a finding that any acquired psychiatric disorder the Veteran might have been diagnosed with during the relevant period has been chronic or is related to his active military service.

The Veteran may himself believe that he has a psychiatric disability which is related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time, the reported delayed onset of symptoms, and the Veteran's self-report in January 2004 that his depression was related to his physical ailments, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology in the present case.  

Thus, taking all of the evidence of record into account, the Board finds that the preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, which is related to active service or any event which occurred during active service.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


